COMMUNICATION INTELLIGENCE CORPORATION 275 Shoreline Drive, Suite500 Redwood Shores, California 94065 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS JULY 14, 2011 To the Stockholders of Communication Intelligence Corporation: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Annual Meeting”) of Communication Intelligence Corporation, a Delaware corporation (the “Company”), will be held at the Company’s headquarters, 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065, on July 14, 2011, at 1:00p.m. Pacific Time, for the following purposes, all as more fully described in the attached Proxy Statement: 1. To elect five directors; 2. To consider and vote upon a proposal to approve the 2011 Stock Compensation Plan; 4. To ratify the appointment of PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2011; and 5. To transact such other business as may properly come before the Annual Meeting. You are urged to carefully read the attached Proxy Statement and the additional information concerning the matters to be considered at the meeting. The Board of Directors has fixed the close of business on May 17, 2011 as the record date. Only stockholders of record at the close of business on the record date will be entitled to notice of and to vote at the Annual Meeting or any postponements or adjournments thereof. A list of the stockholders will be available for inspection at the Company’s headquarters, 275 Shoreline Drive, Suite500, Redwood Shores, California 94065, at least ten days before the Annual Meeting and at the Annual Meeting. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, IT IS STILL IMPORTANT THAT YOUR SHARES BE REPRESENTED. PLEASE SUBMIT A PROXY TO VOTE YOUR SHARES IN ONE OF THREE WAYS: VIA INTERNET, TELEPHONE OR MAIL. IF YOU CHOOSE TO SUBMIT YOUR PROXY BY MAIL, PLEASE COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED AT YOUR EARLIEST CONVENIENCE. IF YOU DO ATTEND THE ANNUAL MEETING AND WISH TO VOTE IN PERSON, YOU MAY WITHDRAW YOUR PROXY AT THAT TIME. Redwood Shores, California June 14, 2011 By Order of the Board of Directors /s/ Philip S. Sassower Philip S. Sassower Chairman and Chief Executive Officer COMMUNICATION INTELLIGENCE CORPORATION 275 Shoreline Drive, Suite500 Redwood Shores, California 94065 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS INTRODUCTION This Proxy Statement and the accompanying proxy card are being furnished to stockholders of Communication Intelligence Corporation, a Delaware corporation (the “Company”), in connection with the solicitation of proxies by the Board of Directors for use in voting at the Company’s Annual Meeting of Stockholders to be held at the Company’s headquarters, 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065, on July 14, 2011, at 1:00p.m. Pacific Time, and any adjournments or postponements thereof (the “Annual Meeting”). At the Annual Meeting, stockholders of the Company will be asked to consider and vote upon the following: 1. To elect five directors; 2. To consider and vote upon a proposal to approve the Company’s 2011 Stock Compensation Plan; 3. To ratify the appointment of PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011; and 4. Such other matters as may properly be brought before the meeting. This Proxy Statement and the accompanying proxy card, together with a copy of the Company’s Annual Report to Stockholders, are first being mailed or delivered to stockholders of the Company on or about June 14, 2011. WHETHER OR NOT YOU ATTEND THE ANNUAL MEETING, YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE ASKED TO VOTE YOUR SHARES BY PROXY VIA INTERNET, TELEPHONE OR MAIL, REGARDLESS OF THE NUMBER OF SHARES YOU OWN. SHARES CAN BE VOTED AT THE ANNUAL MEETING ONLY IF THE HOLDER IS REPRESENTED BY PROXY OR IS PRESENT. VOTING SECURITIES The Board of Directors has fixed May 17, 2011 as the record date for purposes of determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. Accordingly, only holders of record of shares of the Company’s Common Stock (“Common Stock”), Series A-1 Cumulative Convertible Preferred Stock (“Series A-1 Preferred Stock”), Series B Participating Convertible Preferred Stock (“Series B Preferred Stock’) and Series C Participating Cumulative Convertible Preferred Stock (“Series C Preferred Stock”) at the close of business on such date are entitled to notice of, and to vote at, the Annual Meeting. At the close of business on the record date, there were approximately 847 beneficial owners of 191,228,541 outstanding shares of our Common Stock, five beneficial owners of 829,355 outstanding shares of our Series A-1 Preferred Stock, 33 beneficial owners of 8,587,187 outstanding shares of our Series B Preferred Stock, and 40 beneficial owners of 3,163,172 outstanding shares of our Series C Preferred Stock. Each holder of Common Stock is entitled to one vote for each share of our Common Stock held by such holder. Shares of Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock have no separate vote by class except as required by applicable law, and instead vote with the holders of Common Stock on an as-converted basis. Each share of Series A-1 Preferred Stock presently converts into 7.1429 shares of Common Stock, each share of Series B Preferred Stock presently converts into 23.0947 shares of Common Stock and each share of Series C Preferred Stock presently converts into 44.4444 shares of Common Stock. Accordingly, the 829,355 outstanding shares of Series A-1 Preferred Stock are presently convertible into 5,924,000 shares of Common Stock, the 8,587,187 outstanding shares of Series B Preferred Stock are presently convertible into 198,318,508 shares of Common Stock and the 3,163,172 outstanding shares of Series C Preferred Stock are presently convertible into 140,585,422 shares of Common Stock. The holders of SeriesA-1 Preferred Stock, the Series B Preferred Stock and the Series C Preferred Stock are entitled to 5,924,000, 198,318,508, and 140,585,422 votes, respectively, for their shares of Preferred Stock on all matters to be voted on by the 2 holders of the Common Stock. If a choice as to the matters coming before the Annual Meeting has been specified by a stockholder “FOR,” “AGAINST” or “ABSTAIN” on the proxy card, which is duly returned and properly executed, the shares will be voted accordingly. If no choice is specified on the returned and properly executed proxy card, the shares will be voted FOR each nominated director and FOR approval of all proposals described in the Notice of Annual Meeting and in this Proxy Statement. The Board of Directors does not know of any matters other than those described in the Notice of Annual Meeting that are to come before the Annual Meeting. The presence in person or by proxy of a majority of the total number of outstanding shares of Common Stock (including outstanding shares of SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock being voted on an as-converted basis) entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. If less than a majority of outstanding shares entitled to vote are represented at the Annual Meeting, a majority of the shares present at the Annual Meeting may adjourn the Annual Meeting to another date, time or place, and notice need not be given of the new date, time or place if the new date, time or place is announced at the Annual Meeting before an adjournment is taken. Whether or not you plan to attend the Annual Meeting, you may submit a proxy to vote your shares via Internet, telephone or mail as more fully described below: • By Internet: Go to www.proxyvote.com and follow the instructions. You will need your proxy card to submit your proxy. • By Telephone: Call 1-800-690-6903 and follow the voice prompts. You will need your proxy card to submit your proxy. • By Mail: Mark your vote, sign your name exactly as it appears on your proxy card, date your proxy card and return it in the envelope provided. If you vote via the Internet or by telephone, your electronic vote authorizes the persons designated on the enclosed form of proxy in the same manner as if you signed, dated and returned your proxy card. If you vote by Internet or by telephone, do not return your proxy card. If your shares are held in “street name” (that is, in the name of a bank, broker or other holder of record), you will receive instructions from the holder of record that you must follow in order for your shares to be voted. Internet and/or telephone voting also will be offered to stockholders owning shares through most banks and brokers. Attendance at the meeting will not automatically revoke a previously submitted, properly executed proxy. A stockholder executing a proxy card pursuant to this solicitation may revoke his or her proxy at any time prior to its use by: • delivering to the Secretary of the Company a signed notice of revocation; delivering a later-dated, properly executed proxy card; • submitting a later dated proxy by Internet or telephone; or • attending the meeting, revoking the previously granted proxy and voting in person. In order to be effective, all revocations or a later filed proxy card must be delivered to the Company at the address listed above not later than July 13, 2011, 5:00p.m., local time. All valid unrevoked proxies will be voted at the Annual Meeting and any adjournments or postponements thereof. Under Delaware law, stockholders are not entitled to appraisal rights with respect to any of the proposals set forth in this Proxy Statement. Proxy cards marked as abstaining will be treated as present for the purpose of determining whether there is a quorum for the Annual Meeting, but will not be counted as voting on any matter as to which abstention is indicated. Broker “non-votes” (i.e.,the submission of a proxy by a broker or nominee specifically indicating the lack of discretionary authority to vote on the matter) will not be treated as present for purposes of determining whether there is a quorum for the Annual Meeting unless the broker is given discretion to vote on at least one matter on the agenda. If a quorum is present at the Annual Meeting: 3 (a)(i) the three nominees for Preferred Stock Director, two of which have been designated by Phoenix Venture Fund LLC (“Phoenix”) and the other of which has been designated by a majority of the outstanding shares of Series B Preferred Stock, will be elected by the outstanding shares of Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis, and (ii) the two nominees for Common Stock Director receiving the greatest number of votes (a plurality) from the outstanding shares of Common Stock and SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis, will be elected. Abstentions and broker non-votes will not affect whether director nominees have received the requisite number of affirmative votes. (b)the proposal to approve the 2011 Stock Compensation Plan will be adopted if it receives more affirmative votes than negative votes from the outstanding shares of Common Stock and SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis. Abstentions and broker non-votes will not affect the passage of this proposal. (c)the proposal to ratify PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2011 will be approved if it receives more affirmative votes than negative votes from the outstanding shares of Common Stock and SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis. Abstentions and broker non-votes will not affect the passage of this proposal. A proxy card gives discretionary authority to the persons named therein with respect to any amendments or modifications of the Company’s proposals and any other matters that may be properly proposed at the Annual Meeting. The shares represented by all valid non-revoked proxies will be voted in accordance with the instructions marked therein. EXECUTED BUT UNMARKED PROXIES WILL BE VOTED FOR ALL PROPOSALS. If any other matter properly comes before the Annual Meeting, the proxies solicited hereby will be exercised in accordance with the reasonable judgment of the proxy holders named therein. If the meeting is adjourned or postponed, your shares will be voted by the proxy holders on the new meeting date as well, unless you have revoked your proxy instructions before that date. The Company will pay the cost of its proxy solicitation. Upon request, the Company will reimburse brokers, banks, and other nominees for their reasonable expenses in sending proxy materials to their principals and obtaining their proxies. Some of the Company’s employees may also solicit stockholders personally and by telephone. None of these employees will receive any additional or special compensation for doing this. Your cooperation in promptly submitting your proxy via Internet, telephone or mail will help to avoid additional expense. If you are a stockholder of record and you plan to attend the Annual Meeting, please indicate this when you vote your shares via Internet, telephone or mail. If you are a beneficial owner of shares of Common Stock, SeriesA-1 Preferred Stock, Series B Preferred Stock or Series C Preferred Stock held by a bank, broker or other nominee, you will need proof of ownership to be admitted to the Annual Meeting. A recent brokerage statement or letter from the bank, broker, or other nominee are examples of proof of ownership. If you want to vote in person your shares of the Company’s stock held in street name, you will have to obtain a proxy, executed in your favor, from the holder of record. PROPOSAL 1 ELECTION OF DIRECTORS The Bylaws of the Company provide that the Board of Directors shall consist of such number of directors, with a minimum of three, as the Board of Directors may determine from time to time. The authorized number of directors is five. The current Board of Directors consists of five persons, with no unfilled vacancies. So long as 20% of the shares of SeriesB Preferred Stock originally issued in August 2010 remain outstanding, the Company’s Board will consist of (i) three Preferred Stock Directors, two of which are designated by Phoenix Venture Fund LLC (“Phoenix”) and the other of which is designated by a majority of the outstanding shares of Series B Preferred Stock, who will be elected by the outstanding shares of Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis, and (ii) two Common Stock Directors, who will be elected by the outstanding shares of Common Stock and SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis.Phoenix has designated PhilipS. Sassower and Andrea Goren as Preferred Stock Director nominees, and holders of a majority of the shares of SeriesB Preferred Stock have designated FrancisJ. Elenio as the other Preferred Stock Director nominee.KurtAmundson and David Welch were selected as the Common Stock Director nominees by the independent directors of the Board, and their selection as Common Stock Director nominees was subsequently ratified by the full Board. Each director elected at this Annual Meeting will serve for one year or until his successor is duly elected and qualified or his earlier resignation, removal or disqualification. 4 Unless otherwise instructed, the proxy holders named in the proxy card will vote (i) the shares of Series B Preferred Stock and Series C Preferred Stock represented by proxies received by them for the election of the three Preferred Stock Director nominees to the Board of Directors, and (ii) the shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock represented by proxies received by them for the election of the two Common Stock Director nominees to the Board of Directors. In the event that any Preferred Stock Director or Common Stock Director nominee of the Company is unable or declines to serve as a director at the time of the Annual Meeting, the shares will be voted for the election of any nominee designated in accordance with the above parameters. The Company is not aware of any nominee who will be unable or will decline to serve as a director. THE BOARD OF DIRECTORS CONSIDERED THE PROPOSAL AND UNANIMOUSLY RECOMMENDS THAT THE STOCKHOLDERS VOTE IN FAVOR OF EACH OF THE DIRECTOR NOMINEES. Director Nominees The following table sets forth certain information concerning the Preferred Stock Directors (each of whom is also a Preferred Stock Director nominee) and Common Stock Directors of the Company (each of whom is also a Common Stock Director nominee): Preferred Stock Directors Age Year First Elected or Appointed Philip S. Sassower 71 Andrea Goren 43 Francis J. Elenio (1),(2) 44 Common Stock Directors Age Year First Elected or Appointed DavidE. Welch(1),(2) 62 Kurt Amundson (1),(2) 57 Member of the Audit Committee (Chairman DavidE. Welch) Member of the Compensation Committee (Chairman Francis J. Elenio) The business experience of each of the directors for at least the past five years includes the following: Philip S. Sassower has served as the Company’s Chairman and Chief Executive Officer since August 2010.Mr. Sassower is a Managing Director of SG Phoenix LLC, a private equity firm, and has served in that capacity since May 2003. Mr. Sassower has also been Chief Executive Officer of Phoenix Enterprises LLC, a private equity firm, and has served in that capacity since 1996. In addition, Mr. Sassower has served as Chief Executive Officer of Xplore Technologies Corp. (OTCQB: XLRT) since February 2006 and has been a director of Xplore Technologies Corp. and served as Chairman of its board of directors since December 2004. On May 13, 2008, Mr. Sassower was named Chairman of the Board of The Fairchild Corporation (NYSE: FA), a motorcycle accessories and aerospace parts and services company. On March 18, 2009, The Fairchild Corporation and 61 subsidiaries filed a petition for bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, District of Delaware. Mr. Sassower also served as Chairman of the Board of the Company from 1998 to 2002 and as Co-Chief Executive Officer of the Company from 1997 to 1998. Mr. Sassower is co-manager of the managing member of Phoenix Venture Fund LLC. Mr. Sassower’s qualifications to serve on the Board of Directors include more than 40 years of business and investment experience. Mr. Sassower has developed extensive experience working with management teams and boards of directors, and in acquiring, investing in and building companies and implementing changes. Kurt Amundson has served as a director since September 2009.He is presently CFO of GoPro, a manufacturer of sports cameras and accessories, a position he has held since December 2009. Mr. Amundson has over 25 years of experience in financial and operating management, including 20 years at the CFO level of responsibility and higher, predominately with high tech firms in the Silicon Valley area. Mr. Amundson began his career with PricewaterhouseCoopers San Jose, California in 1980 after graduating from California Polytechnic State University. He attained his CPA certification in 1983. His experience as a VP-Finance/CFO of private companies includes: Proxim, Inc., Mountain View, CA, Abaxis, Inc., Sunnyvale, CA, Metra Biosystems, Inc., Mountain View, CA, Shaman Pharmaceuticals, Inc., South San Francisco, CA, Adesso Healthcare Technology Services, Inc., San Jose, CA, and Cerco Medical, San Francisco, CA. Mr. Amundson's COO/President experience includes positions with Medisys, Plc, Menlo Park, CA and Tuaki Medical, Inc., San Francisco, CA. As Chief Financial Officer, Mr. Amundson's experience includes successfully leading multiple public financings and IPOs, a secondary financing, Eurobond Financing, and multiple private and venture capital backed equity financings. 5 He has worked with multiple investment banks in the execution of successful public financings including Cowen & Co., Robertson Stephens & Co., Hambrecht & Quist, Furman Selz, Volpe Welty and Co., Nomura Securities (London), UBS Warburg (prior to merger with Paine Webber), CIBC World Markets/Oppenheimer & Co., and U.S. Bancorp Piper Jaffray.Mr. Amundson’s qualifications to serve on the Board of Directors include his significant financial management, operational and leadership experience with several public companies. Francis J. Elenio has served as a director since August 2010. Mr. Elenio is Financial Advisor to Premier Wealth Management, Inc., a wealth management company focused on medium and high net worth individuals, and has served in that position since September 2007. In addition, Mr. Elenio is Chief Financial Officer of Wilshire Enterprises, Inc., a real estate investment and management company, and has served in that position since September 2006. Previously, Mr. Elenio was Chief Financial Officer of WebCollage, Inc., an internet content integrator for manufacturers, from March 2006 through August 2006. From November 2005 through March 2006, Mr. Elenio was interim Chief Financial Officer of TWS Holdings, Inc., a business process outsourcing company. From April 2004 until November 2005, Mr. Elenio was Chief Financial Officer and Director for Roomlinx, Inc., a provider of wireless high speed internet access to hotels and conference centers. Mr. Elenio has been a director of Xplore Technologies Corp. (OTCQB: XLRT) since November 2007. Mr. Elenio’s qualifications to serve on the Board of Directors include his significant financial management, operational and leadership experience including over 20 years of public and private accounting. Mr. Elenio has extensive CFO level experience at public and private companies. Andrea Goren has served as a director since August 2010.Mr. Goren was appointed the Company’s Acting Chief Financial Officer in December 2010.Mr. Goren is a Managing Director of SG Phoenix LLC, a private equity firm, and has served in that capacity since May 2003 and has been associated with Phoenix Enterprises LLC since January 2003. Prior to that, Mr. Goren served as Vice President of Shamrock International, Ltd., a private equity firm, from June 1999 to December 2002. Mr. Goren has been a director of Xplore Technologies Corp. (OTCQB: XLRT) since December 2004 and served as a director of The Fairchild Corporation (NYSE: FA) from May 2008 to January 2010. On March 18, 2009, The Fairchild Corporation and 61 subsidiaries filed a petition for bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, District of Delaware. Mr. Goren is co-manager of the managing member of Phoenix Venture Fund LLC. Mr. Goren’s qualifications to serve on the Board of Directors include his experience and knowledge acquired in more than 11 years of private equity investing. Mr. Goren has played a significant role in SG Phoenix LLC’s private equity investments and has developed extensive experience working with management teams and boards of directors, including at numerous public companies affiliated with SG Phoenix LLC. DavidE. Welch was elected a director in March 2004 and serves as the financial expert on the Audit Committee. Mr.Welch’s experience in leadership positions in technology companies qualifies him for service as a member of the Board of Directors. From July 2002 to present, Mr.Welch has been the principal of DavidE. Welch Consulting, a financial consulting firm. Mr.Welch has also been Vice President and Chief Financial Officer of American Millennium Corporation,Inc., a provider of satellite based asset tracking and reporting equipment, from April 2004 to present. Mr.Welch was Vice President and Chief Financial Officer of Active Link Communications, a manufacturer of telecommunications equipment, from 1999 to 2002. Mr.Welch has held positions as Director of Management Information Systems and Chief Information Officer with Micromedex,Inc. and Language Management International from 1995 through 1998. Mr.Welch’s other directorships have been with AspenBio Pharma,Inc., from 2004 to present, PepperBall Technologies,Inc., January 2007 to January 2009, and Advanced Nutraceuticals,Inc., from 2003 to 2006. Mr.Welch is a Certified Public Accountant licensed in the state of Colorado. Executive Officers The following table sets forth the name and age of each executive officer of the Company, or named executive officers, and all positions and offices of the Company presently held by each of them. Name Age Positions Currently Held Philip S. Sassower 71 Chairman of the Board, Chief Executive Officer Andrea Goren 43 Director and Acting Chief Financial Officer William Keiper 60 President and Chief Operating Officer The business experience of each of the executive officers for at least the past five years includes the following: Philip S. Sassower—see above under the heading “Proposal 1—Director Nominees.” Andrea Goren—see above under the heading “Proposal 1—Director Nominees.” 6 William Keiper was appointed the Company’s Acting President and Chief Operating Officer in December 2010. Mr. Keiper is Managing Partner of First Global Partners LLC where he specializes in working with investors and Boards of Directors in resolving issues related to business continuity, performance and sustainable value creation. Mr.Keiper has over 30 years of business experience, more than 18 of which have been in the management of software, technology and IT product distribution and services organizations. He currently is a director Smith Micro Software Inc. (NASDAQ: SMSI). He was President and Chief Executive Officer of Hypercom Corporation (NYSE: HYC) from 2005 to 2007 and served as a member of its Board of Directors from 2000 to 2007, and also served as Lead Director and Chairman during his Board tenure. He was Chairman and Chief Executive Officer of Arrange Technology LLC, a software development services outsourcing company, from 2002 to 2005. From 1997 to 2002, he served as a principal in mergers and acquisitions firms serving middle market software and IT services companies. He was Chief Executive Officer of Artisoft, Inc., a public networking and communications software company, from 1993 to 1997, and its Chairman from 1995 to 1997. He held several executive positions, including President and Chief Operating Officer, of MicroAge, Inc., an indirect sales-based IT products distribution and services company, from 1986 to 1991, where he was a key executive in helping to profitably drive more than a billion dollar revenue increase over the course of his tenure with the company. BOARD OF DIRECTOR MEETINGS AND COMMITTEES The Company’s affairs are managed under the direction of the Board of Directors. Members of the Board receive information concerning the Company’s affairs through oral and written reports by management, Board and committee meetings and other means. The Company’s directors generally attend Board of Directors meetings, committee meetings and informal meetings with management and others, participate in telephone conversations and have other communications with management and others regarding the Company’s affairs. During 2010, the Board of Directors held three telephonic meetings and acted by unanimous written consent on five occasions. Except for the meetings of the Audit Committee, which were held separately, and in cases where the committees acted by unanimous consent, all committee meetings are held concurrently with the meetings of the Board of Directors. For the year ended December 31, 2010, each incumbent director participated in all of the formal meetings of the Board and each committee on which he served. Directors of the Company serve until their successors are duly elected and qualified or until their earlier resignation, removal or disqualification. There are no family relationships between the Company’s directors and executive officers. Director Independence The Board has determined that each of our directors, except Mr. Sassower and Mr. Goren, are independent within the meaning of the applicable rules and regulations of the Securities and Exchange Commission (“SEC”) and the director independence standards of The NASDAQ Stock Market, Inc. (“NASDAQ”), as currently in effect. Furthermore, the Board has determined that each of the members of each of the committees of the Board is “independent” under the applicable rules and regulations of the SEC and the director independence standards of NASDAQ, as currently in effect. Board Committees The Company’s Board of Directors has two committees as set forth below. The members of each committee are appointed by the Board of Directors. Audit Committee.The Audit Committee assists the Board of Directors in the exercise of its fiduciary responsibility of providing oversight regarding the Company’s financial statements and the financial reporting processes, internal accounting and financial controls, the annual independent audit of the Company’s financial statements, and other aspects of the financial management of the Company, oversees our financial reporting process on behalf of the Board of Directors and reports to the Board of Directors the results of these activities, including the systems of internal controls that management and the Board of Directors have established. The Audit Committee, among other duties, engages the independent public accountants retained as the registered public accounting firm, pre-approves all audit and non-audit services provided by the independent public accountants, reviews with the independent public accountants the plans and results of the audit engagement, considers the compatibility of any non-audit services provided by the independent public accountants with the independence of such auditors and reviews the independence of the independent public accountants. The members of the Audit Committee are Messrs. Amundson, Elenio and Welch. Mr. Welch serves as the Audit Committee’s financial expert. Each member of the Audit Committee is independent as defined under applicable rules and regulations. The Audit Committee conducted three meetings in the year ended December 31, 2010 and all members attended the meetings. Additionally, the Chair of the Audit Committee met telephonically with the Company’s independent accountants on three other occasions.The Board has adopted an Audit Committee charter, a copy of which can be found at our website, www.cic.com. 7 Compensation Committee.The Compensation Committee generally reviews compensation matters with respect to executive and senior management arrangements and administers the Company’s stock option plans. The members of the Compensation Committee are Messrs.Amundson, Elenio and Welch. During 2010, the Compensation Committee held no formal meetings, but acted by unanimous written consent on five occasions. The Board has adopted a Compensation Committee Charter, a copy of which can be found at our website, www.cic.com. Nominating Committee.The Company does not have a standing Nominating Committee.In light of the fact that a majority of the members of the Company’s Board of Directors are elected by holders of the outstanding shares of the Company’s Series B Preferred Stock and Series C Preferred Stock (referred to herein as the Preferred Stock Directors), the Board believes that it is unnecessary for the Company to have a separate standing Nominating Committee for selecting the two Common Stock Director nominees.Instead, the Board believes having the full Board perform this function is a pragmatic and realistic approach under the circumstances.The independent members of the Board of Directors select and recommend to the full Board of Directors for approval nominees for the Common Stock Director positions. The Board then determines whether to approve of such nominations and present them to the Company’s stockholders for election to the Board of Directors. When selecting Common Stock Director nominees, the independent directors review the appropriate skills and characteristics required of directors in the context of prevailing business conditions. In general, the Company’s Board believes that all of its directors should possess the highest personal and professional ethics, integrity, and values, and that they should committed to representing the long-term interests of the stockholders. Directors should also have an inquisitive and objective perspective, practical wisdom, and mature judgment. We endeavor to have a Board representing diverse experience at policy-making levels in business, government, education, and technology, and in areas that are relevant to the Company’s business activities. Directors must be willing to devote sufficient time to carrying out their duties and responsibilities effectively, and should be committed to serving on the Board for an extended period of time.While not maintaining a specific policy on Board diversity requirements, the Board believes that diversity is an important factor in determining the composition of the Board and, therefore, seeks a variety of occupational and personal backgrounds on the Board in order to obtain a range of viewpoints and perspectives and to enhance the diversity of the Board. The Board does not currently engage any third party director search firms for purposes of identifying candidates for Board service, but may do so in the future if it deems appropriate and in the best interests of the Company.The Board annually evaluates the Board’s composition.This evaluation enables the Board to update the skills and experience they seek in the Board as a whole and in individual directors, as the Company’s needs evolve and change over time. Nominations of Common Stock Director candidates by stockholders of the Company may be submitted if such nominations are made pursuant to timely notice in writing to the Secretary.For more information on this process, please see the information provided under the heading “Stockholder Proposals and Stockholder Nominations of Directors” below. The current Common Stock Director nominees were selected by the independent members of the Board of Directors, which Common Stock Director nominees were then ratified by the entire Board of Directors.The independent directors will evaluate any Common Stock Director candidate submitted by a stockholder in the same manner in which they would evaluate a candidate selected by the independent directors, employing the criteria for Board service identified above in connection with their evaluations of all such candidates. The Board does not currently have a charter or formal policy with respect to the consideration of Common Stock Director candidates recommended by stockholders.The Board has not adopted a formal policy with respect to the consideration of Common Stock Director candidates, as it has concluded that the independent directors will evenhandedly evaluate Common Stock Director candidates put forward by stockholders, notwithstanding the absence of a formal policy. Leadership Structure of Board of Directors The Company’s Chief Executive Officer Mr. Sassower also serves as its Chairman of the Board. The Board believes the interests of all stockholders have been well served through a leadership model with the same person holding the positions of Chief Executive Officer and Chairman of the Board. The Company’s current Chief Executive Officer possesses an in-depth knowledge of the Company, its operations, and the array of business challenges faced by the Company, all of which have been gained through years of experience in the industry. The Board believes that these experiences and other insights put the Chief Executive Officer in the best position to provide broad leadership for the Board as it considers strategy and as it exercises its fiduciary responsibilities to its stockholders. The Board has not previously designated a lead independent director because it concluded that it was unnecessary in light of the independence of all other members of the Board. As indicated above, all directors other than Mr.Sassower and Mr. Goren are independent, and all directors serving on the Compensation and Audit Committees are independent. Each independent director may call meetings of the independent directors, and may request agenda topics to be added or dealt with in more detail at meetings of the 8 full Board or an appropriate Board committee. Accordingly, the oversight of critical matters, such as the integrity of the Company’s financial statements, employee compensation, including compensation of the executive officers, the selection of directors and the evaluation of the Board and key committees, is entrusted to independent directors. Role of Board of Directors in Risk Oversight The entire Board and each of its standing committees are involved in overseeing risk associated with the Company and its business. The Board monitors the Company’s governance by review with management and outside advisors, as considered necessary. The Board has delegated certain risk management responsibilities to the Board committees. The Board and the Audit Committee monitor the Company’s liquidity risk, regulatory risk, operational risk and enterprise risk by reviews with management and independent accountants and other advisors, as considered necessary. In its periodic meetings with the independent accountants, the Audit Committee discusses the scope and plan for the audit and includes management in its review of accounting and financial controls, assessment of business risks and legal and ethical compliance programs. The Board monitors the Company’s succession risk by regular review with management and consultation with outside advisors as considered necessary. As part of its responsibilities as set forth in its charter, the Compensation Committee reviews the impact of the Company’s executive compensation program and the associated incentives to determine whether they present a significant risk to the Company. Because all directors other than Mr.Sassower and Mr. Goren are independent and all directors serving on the Compensation and Audit Committees are independent, the Board believes that its independent directors have been actively involved in overseeing risk associated with the Company and its business. The Board believes that its independent directors will continue to be actively involved in overseeing risk associated with the Company and its business. Communications to the Board The Board of Directors welcomes and encourages stockholders to share their thoughts regarding the Company. Toward that end, the Board of Directors has adopted a policy whereby all communications should first be directed to Investor Relations. Investor Relations will then, for other than routine communications, distribute a copy of the communication to the Chairman of the Board and the Chairman of the Audit Committee. Based on the input and decision of these persons, along with the entire Board, if it is deemed necessary, the Company will respond to the communications. Stockholders should not communicate with individual directors unless requested to do so. See STOCKHOLDER PROPOSALS AND STOCKHOLDER NOMINATIONS OF DIRECTORS, page 22, for information regarding the process for stockholders to nominate individuals for election to the Board of Directors. DIRECTOR COMPENSATION For their service as directors of the Company, all non-employee directors receive a fee of $1,000 for each meeting of the Board of Directors attended, in person, and all directors are reimbursed for all reasonable out-of-pocket expenses incurred in connection with attending such meetings. Directors are eligible to receive options to acquire shares of Common Stock upon joining the Board and to be granted additional options as determined by the Compensation Committee. The exercise price of all options granted to directors is equal to the market closing price on the date of grant, the options vest according the Company’s stock compensation plans and have a seven-year term. During 2010, due to the telephonic nature of the meetings of the Board, no director fees were paid and no stock options were issued. 9 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of June 14, 2011 with respect to the beneficial ownership of (i)any person known to be the beneficial owner of more than 5% of any class of voting securities of the Company, (ii)each director and director nominee of the Company, (iii)each of the current executive officers of the Company named in the Summary Compensation Table under the heading “Executive Compensation”, (iv)all directors and executive officers of the Company as a group. Except as indicated in the footnotes to this table(i) each person has sole voting and investment power with respect to all shares attributable to such person and (ii)each person’s address is c/o Communication Intelligence Corporation, 275 Shoreline Drive, Suite500, Redwood Shores, California 94065-1413. Common Stock Series A-1 Preferred Stock Series B Preferred Stock Series C Preferred Stock Name of Beneficial Owner Number of Shares Percent Of Class Number of Shares Percent Of Class Number of Shares Percent Of Class Number of Shares (4) Percent Of Class Andrea Goren (5) 71.2% − − 58.7% 39.2% Philip S. Sassower (6) 71.3% − − 58.5% 40.0% Kurt Amundson (7) * − Francis J. Elenio (8) * − David E. Welch (9) * − William Keiper (10) 4.4%  − − − 3.1% All directors and executive officers as a group (6 persons) (11) 71.77% − − 58.7% 43.4% 5% Shareholders Phoenix Venture Fund LLC (12) 71.1% − − 58.5% 39.0% Michael W. Engmann (13) 26.4% 71.2% 16.4% 204,932 6.5% *Less than 1%. 1. Shares of Common Stock beneficially owned and the respective percentages of beneficial ownership of Common Stock assumes the exercise or conversion of all options, warrants and other securities convertible into Common Stock, including shares of Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock beneficially owned by such person or entity currently exercisable or exercisable within 60 days of June 14, 2011. Shares issuable pursuant to the exercise of stock options and warrants exercisable within 60 days of June 14, 2011, or securities convertible into Common Stock within 60 days of June 14, 2011 are deemed outstanding and held by the holder of such shares of Common Stock, options, warrants, or other convertible securities, including shares of Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, for purposes of computing the percentage of outstanding Common Stock beneficially owned by such person, but are not deemed outstanding for computing the percentage of outstanding Common Stock beneficially owned by any other person. The percentage of beneficial ownership of Common Stock beneficially owned is based on 191,228,541 shares of Common Stock, 829,355 shares of Series A-1 Preferred Stock, 8,587,187 shares of Series B Preferred Stock and 3,163,172 shares of Series C Preferred Stock outstanding as of June 14, 2011. The shares of Common Stock beneficially owned and the respective percentages of beneficial ownership of Common Stock stated in these columns assume conversion of shares of Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock. 2. Each outstanding share of Series A-1 Preferred Stock is presently convertible into 7.1429 shares of Common Stock. The shares of Series A-1 Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series A-1 Preferred Stock stated in these columns reflect ownership of shares of Series A-1 Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series A-1 Preferred Stock at this ratio. The percentage of beneficial ownership of Series A-1 Preferred Stock beneficially owned is based on 829,355 shares of Series A-1 Preferred Stock outstanding as of June 14, 2011. 10 3. Each outstanding share of Series B Preferred Stock is presently convertible into 23.0947 shares of Common Stock. The shares of Series B Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series B Preferred Stock stated in these columns reflect ownership of shares of Series B Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series B Preferred Stock at this ratio. The percentage of beneficial ownership of Series B Preferred Stock beneficially owned is based on 8,587,187 shares of Series B Preferred Stock outstanding as of June 14, 2011. 4. Each outstanding share of Series C Preferred Stock is presently convertible into 44.4444 shares of Common Stock. The shares of Series C Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series C Preferred Stock stated in these columns reflect ownership of shares of Series C Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series C Preferred Stock at this ratio. The percentage of beneficial ownership of Series C Preferred Stock beneficially owned is based on 3,163,172 shares of Series C Preferred Stock outstanding as of June 14, 2011. 5. Includes (a) shares of Common Stock beneficially owned by Phoenix (see footnote 12 below for information concerning shares of Common Stock beneficially owned by Phoenix), (b) 19,000 shares of Common Stock beneficially owned by Mr. Goren, (c) 541,386 shares of Common Stock issuable upon the conversion of 23,442 shares of Series B Preferred Stock beneficially owned by Andax LLC, (d) 505,467 shares of Common Stock issuable upon the conversion of 11,373 shares of Series C Preferred Stock beneficially owned by Andax LLC (e) 1,000,663 shares of Common Stock issuable upon the exercise of warrants beneficially owned by Andax LLC, and (f) 83,700 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of June 14, 2011. Mr. Goren is the managing member of Andax LLC, and, as such, has the power to vote and dispose of the shares of Common Stock held by Andax LLC. Accordingly, Mr. Goren may be deemed to be the beneficial owner of the shares owned by Andax LLC.Mr. Goren disclaims beneficial ownership of the shares owned by Andax LLC, except to the extent of his pecuniary interests therein. Along with Mr. Sassower, Mr. Goren is the co-manager of SG Phoenix Ventures LLC, which has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, accordingly, Mr. Goren may be deemed to be the beneficial owner of the shares owned by Phoenix. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix, except to the extent of their respective pecuniary interests therein. Mr. Goren’s address is 110 East 59th Street, Suite 1901, New York, NY 10022. 6. Includes (a) shares of Common Stock beneficially owned by Phoenix (see footnote 12 below for information concerning shares of Common Stock beneficially owned by Phoenix), and (b) 1,555,556 shares of Common Stock issuable upon the conversion of 35,000 shares of Series C Preferred Stock beneficially owned by Phoenix Enterprises Family Fund LLC, (c) 1,555,556 shares of Common Stock issuable upon the exercise of warrants beneficially owned by Phoenix Enterprises Family Fund LLC, and (d) 83,700 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of June 14, 2011. Mr. Sassower is the managing member of Phoenix Enterprises Family Fund LLC, and, as such, has the power to vote and dispose of the shares of Common Stock held by Phoenix Enterprises Family Fund LLC. Accordingly, Mr. Sassower may be deemed to be the beneficial owner of the shares owned by Phoenix Enterprises Family Fund LLC.Mr. Sassower disclaims beneficial ownership of the shares owned by Phoenix Enterprises Family Fund LLC, except to the extent of his pecuniary interests therein. Along with Mr. Goren, Mr. Sassower is the co-manager of SG Phoenix Ventures LLC, which has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, accordingly, Mr. Sassower may be deemed to be the beneficial owner of the shares owned by Phoenix. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix, except to the extent of their respective pecuniary interests therein. Mr. Sassower’s address is 110 East 59th Street, Suite 1901, New York, NY 10022. 7. Represents 158,700 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of June 14, 2011. 8. Represents 83,700 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of June 14, 2011. 9. Represents 258,700 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of June 14, 2011. Represents (a) 4,363,022 shares of Common Stock issuable upon the conversion of 98,168 shares of Series C Preferred Stock beneficially owned by FirstGlobal Partners LLC (“FirstGlobal”), and (b) an aggregate of 4,333,333 shares of Common Stock issuable upon exercise of warrants exercisable within 60 days of June 14, 2011 beneficially owned by FirstGlobal.Mr. Keiper is the manager of FirstGlobal, which has the power to vote and dispose of the shares of Common Stock held by FirstGlobal and, accordingly, Mr. Keiper may be deemed to be the beneficial owner of the shares owned by FirstGlobal. 11 Includes shares of Common Stock beneficially owned by Phoenix. Please see footnote 12 below for information concerning shares of Common Stock beneficially owned by Phoenix. Mr. Sassower and Mr. Goren are the co-managers of SG Phoenix Ventures LLC, which has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, accordingly, Mr. Sassower and Mr. Goren may be deemed to be the beneficial owner of the shares owned by Phoenix. SG Phoenix Ventures LLC, Mr. Sassower and Mr. Goren each disclaim beneficial ownership of the shares owned by Phoenix, except to the extent of their respective pecuniary interests therein. The amount stated above includes an aggregate of 716,665 shares of Common Stock issuable upon the exercise of options within 60 days of June 14, 2011. Represents (a) 62,283,625 shares of Common Stock beneficially owned by Phoenix, (b) 2,792,429 shares of Common Stock beneficially owned by SG Phoenix LLC, Phoenix’s management company, (c) 74,262,985 shares of Common Stock issuable upon the exercise of warrants beneficially owned by Phoenix, (d) 115,927,298 shares of Common Stock issuable upon the conversion of 5,019,652 shares of Series B Preferred Stock beneficially owned by Phoenix, and (e) 54,648,400 shares of Common Stock issuable upon the conversion of 1,229,589 shares of Series C Preferred Stock beneficially owned by Phoenix. SG Phoenix Ventures LLC is the Managing Member of Phoenix, with the power to vote and dispose of the shares of Common Stock held by Phoenix. Accordingly, SG Phoenix Ventures LLC may be deemed to be the beneficial owner of such shares. Andrea Goren is the co-manager of SG Phoenix Ventures LLC, has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, as such, may be deemed to be the beneficial owner of the common shares owned by Phoenix and by SG Phoenix LLC, of which he is a member. Philip Sassower is the co-manager of SG Phoenix Ventures LLC, has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, as such, may be deemed to be the beneficial owner of the common shares owned by Phoenix and by SG Phoenix LLC, of which he is a member. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix, and Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by SG Phoenix LLC, except to the extent of their respective pecuniary interests therein. The address of these stockholders is 110 East 59th Street, Suite 1901, New York, NY 10022. Represents (a) 5,956,197 shares of Common Stock beneficially owned by Mr. Engmann, of which 743,128 are held by MDNH Partners, L.P. and 1,171,617 are held by KENDU Partners Company, (b) an aggregate of 14,555,059 shares of Common Stock issuable upon exercise of warrants beneficially owned by Mr. Engmann, of which 6,193,520 are held by MDNH Partners, L.P. and 150,435 are held by KENDU Partners Company, (c) 4,217,171 shares of Common Stock issuable upon the conversion of shares of Series A-1 Preferred Stock beneficially owned by Mr. Engmann, of which 1,280,100 are issuable to MDNH Partners, L.P. and 2,901,579 are issuable to KENDU Partners Company, (d) 32,516,351 shares of Common Stock issuable upon the conversion of shares of Series B Preferred Stock beneficially owned by Mr. Engmann, of which 7,543,811 are issuable to MDNH Partners, L.P. and 2,707,529 are issuable to KENDU Partners Company; and (e) 9,108,089 shares of Common Stock issuable upon the conversion of shares of Series C Preferred Stock beneficially owned by Mr. Engmann, of which 4,554,044 are issuable to MDNH Partners, L.P. Mr. Engmann’s address is 220 Bush Street, No. 660, San Francisco, CA 94104. (See note 5 to the Consolidated Financial Statements). 12 PROPOSAL 2 APPROVAL OF 2 General Subject to the approval of the Company's stockholders, in January 2011 the Board of Directors of the Company adopted the 2011 Stock Compensation Plan (the "2011 Plan").The 2011 Plan is intended to help the Company to attract, retain and motivate key employees (including officers) and consultants of the Company, as well as provide more flexibility in how the Company structures equity compensation awards going forward. The 2011 Plan provides for the ability to grant options ("Options") to purchase Common Stock that are intended to qualify as Incentive Stock Options (each an “Incentive Option,” and, collectively, the “Incentive Options”) under Section422 of the Code, as well as Non-Qualified Stock Options (each a “Non-Qualified Option,” and, collectively, the “Non-Qualified Options”).The 2011 Plan also provides for the ability to grant shares of Common Stock, which awards may be made subject to repurchase or forfeiture restrictions (each a “Restricted Stock Grant,” and, collectively, the “Restricted Stock Grants”). Background of Shareholder Approval Requirement Stockholder approval of the 2011 Plan is required for options granted under the 2011 Plan to qualify as Incentive Options under Section422 of the Code.For this purpose, stockholders must approve a plan that designates the aggregate number of shares which may be issued under the plan and the class of participants eligible to receive options under the plan.Stockholder approval must be obtained within 12 months after adoption of the plan by the Board of Directors. Section 162(m) of the Code disallows a tax deduction for compensation in excess of $1,000,000 that is paid to certain employees of a corporation whose common stock is subject to the registration requirement of Section 12 of the Exchange Act.However, this limitation does not apply to "qualified performance-based compensation."Pursuant to Treasury Regulation Section1.162-27 promulgated under Section162(m) of the Code, in order for grants under the 2011 Plan to satisfy the requirements to be "qualified performance-based compensation," it is necessary to obtain stockholder approval of the class of participants eligible to receive grants under the 2011 Plan, the business criteria to be used in making such grants, the 2011 Plan must state the maximum number of shares with respect to which grants can be made to any one employee under the 2011 Plan during a specified period and the exercise price of any Options.Another requirement for "qualified performance-based compensation" is that grants under the plan be made by a compensation committee consisting solely of two or more "outside directors," within the meaning of Treasury Regulation Section1.162-27(e)(3). The following description of the 2011 Plan summarizes the principal features of the 2011 Plan and sets forth those matters as to which stockholder approval is required as described above.This summary is qualified in its entirety by reference to the specific provisions of the 2011 Plan, the full text of which is set forth in AppendixA to this Proxy Statement.A vote in favor of Proposal 2 shall be treated as the stockholder's approval of the 2011 Plan, and, specifically, the description below of the class of participants eligible to receive grants, the maximum number of shares as to which grants can be made to any one employee and the aggregate number of shares that can be issued in each case under the 2011 Plan. Any such options that are granted will not satisfy the "qualified performance-based compensation" exception to Section162(m) absent stockholder approval of the business criteria on which are based the performance goals that are the basis for such grants. Description of the 2011 Plan The following is a summary of the principal features of the 2011 Plan.This summary is qualified in its entirety by reference to the specific provisions of the 2011 Plan, the full text of which is set forth in AppendixA to this Proxy Statement. Administration of the Stock Option Plan.The 2011 Plan will be administered by the Board of Directors or by a committee appointed by the Board of Directors.Any such committee will consist of two or more directors each of whom is a "non-employee director" within the meaning of Rule16b-3 promulgated under the Securities Exchange Act of 1934, as amended, and an "outside director" within the meaning of Treasury Regulation Section1.162-27(e)(3).For purposes of this summary of the 2011 Plan, the term “Administrator” will refer to either the Board or the committee. The Administrator is authorized to interpret the 2011 Plan, adopt and amend rules and regulations relating to the 2011 Plan, and determine the recipients, form, and terms of Options granted under the 2011 Plan.All Options must be evidenced by a written agreement. Shares Available.Under the 2011 Plan, the maximum number of shares of Common Stock that may be subject to Options may not exceed an aggregate of 50,000,000 shares.The maximum number of shares will be adjusted in certain events, such as a stock split, reorganization or recapitalization. 13 Eligibility.Options may be granted to persons who are, at the time of grant, employees, officers, directors, consultants or other service providers of the Company or of any parent or subsidiary of the Company (each an “Affiliate,” and, collectively, the “Affiliates”)as defined in Sections 424(e) and (f) of the Code. As of June 14, 2011, the Company had 22 employees, including three named executive officers, and three non-employee directors.The number of the Company’s consultants and other service providers varies, but, as of such date, the Company had no consultants or service providers who had received, or were due to receive, Options.Incentive Options may be granted only to employees of the Company or any Affiliate, no person may be granted an Option to purchase more than 15,000,000 shares of Common Stock in any one year, and the aggregate fair market value (determined at the time the Option is granted) of Common Stock with respect to which an Incentive Option becomes exercisable by the Option holder during any calendar yearmay not exceed $100,000.This limit does not apply to Non-Qualified Options.To the extent an Option that otherwise would be an Incentive Option exceeds this $100,000 threshold, it will be treated as a Non-Qualified Option. Exercise Price of Option.The Company will receive no monetary consideration for the grant of Options under the 2011 Plan.The exercise price of any Incentive Option or Non-Qualified Option cannot be less than 100% of the fair market value of the shares on the date the Option is granted.If an optionee is a beneficial holder of 10% or more of the Company's outstanding Common Stock (a "10% Holder"), the exercise price of any Incentive Option granted to such optionee cannot be less than 110% of the fair market value of the shares on the date the Option is granted. The exercise price of Options will be adjusted in certain events, such as a stock split, reorganization or recapitalization.On June 14, 2011, the closing price for the Company’s Common Stock on the OTCQB was $0.045 per share. Payment upon Exercise of Option.Payment for shares purchased by exercising an Option is to be made by cash or cash equivalent, by the optionee’s tender of shares of Common Stock which have been held by the optionee for six months having an aggregate fair market value equal to the aggregate exercise price of the shares of Common Stock for which the option is being exercised, or by any other means which the Administrator determines is consistent with the purposes of the 2011 Plan. Term of Option.The term of an Option cannot exceed ten years, and in the case of an optionee who is a 10% holder, the term of an Incentive Option granted to such an optionee cannot exceed five years. Exercise of Option FollowingTermination of Employment with, or Service to, the Company.The Administrator will determine and specify in each written award agreement, and, solely in its discretion, the period of post-termination exercise applicable to each Option.In the absence of such a determination by the Administrator, the optionee generally will be able to exercise his or her Option for (i) at least 30 days following his or her termination for reasons other than death or disability, and (ii) at least six months following his or her termination due to death or disability, but in no event later than the remaining term of the Option. Non-Transferability of Options.Options are not transferable by the optionee except by will or by the laws of descent and distribution.The disposition of shares acquired pursuant to the exercise of an Option will be subject to any applicable restrictions on transferability imposed by SEC regulations. Effective Date.The 2011 Plan became effective when adopted by the Board of Directors, but no Incentive Option granted under the 2011 Plan shall become exercisable unless and until the 2011 Plan shall have been approved by the Company's stockholders.If such stockholder approval is not obtained within twelve (12) months after the date of the Board's adoption of the 2011 Plan, no options previously granted under the 2011 Plan shall be deemed to be Incentive Options and no Incentive Options shall be granted thereafter. Duration of 2011 Plan.The 2011 Plan will terminate automatically and no Options may be granted after ten years have elapsed from the date the 2011 Plan was approved by the Company's Board of Directors.The 2011 Plan may be terminated at any prior time by the Board of Directors.Termination of the 2011 Plan will not affect Options that were granted prior to the termination date. 14 Amendments or Modifications.The 2011 Plan may be amended or modified from time to time by the Board of Directors.However, if at any time the approval of the stockholders of the Company is required under Section 422 of the Code or Rule 16b-3, the Board of Directors may not effect such modification or amendment without such approval. Grant of Restricted Stock.Subject to the provisions of the 2011 Plan, Restricted Stock Grants may be made at such times, and subject to such terms and conditions, as determined by the Administrator in its sole discretion. Each Restricted Stock Grant will be evidenced by a written agreement between the Company and the participant specifying the number of shares of Common Stock subject to the award and the other terms and conditions of the award, consistent with the requirements of the 2011 Plan. Restricted Stock Grants may be subject to vesting conditions as the Administrator specifies, and the shares acquired may not be transferred by the participant until vested. Unless otherwise provided by the Administrator, a participant will forfeit any shares of restricted stock as to which the restrictions have not lapsed prior to the participant’s termination of service to the Company. Participants holding restricted stock will have the right to vote the shares and to receive any dividends paid. Certain Federal Income Tax Consequences The following outlines certain federal income tax consequences of the 2011 Plan under present law to the Company and participants in such plan. Incentive Options.An optionee recognizes no taxable income for regular income tax purposes as a result of the grant or exercise of an Incentive Option qualifying under Section 422 of the Code. Optionees who neither dispose of their shares within two years following the date the option was granted nor within one year following the exercise of the option normally will recognize a capital gain or loss equal to the difference, if any, between the sale price and the purchase price of the shares. If an optionee satisfies such holding periods upon a sale of the shares, the Company will not be entitled to any deduction for federal income tax purposes. If an optionee disposes of shares within two years after the date of grant or within one year after the date of exercise (a “disqualifying disposition”), the difference between the fair market value of the shares on the exercise date and the option exercise price (not to exceed the gain realized on the sale if the disposition is a transaction with respect to which a loss, if sustained, would be recognized) will be taxed as ordinary income at the time of disposition. Any gain in excess of that amount will be a capital gain. If a loss is recognized, there will be no ordinary income, and such loss will be a capital loss. Any ordinary income recognized by the optionee upon the disqualifying disposition of the shares generally should be deductible by us for federal income tax purposes, except to the extent such deduction is limited by applicable provisions of the Code. The difference between the option exercise price and the fair market value of the shares on the exercise date is treated as an adjustment in computing the optionee’s alternative minimum taxable income and may be subject to an alternative minimum tax which is paid if such tax exceeds the regular tax for the year. Special rules may apply with respect to certain subsequent sales of the shares in a disqualifying disposition, certain basis adjustments for purposes of computing the alternative minimum taxable income on a subsequent sale of the shares and certain tax credits which may arise with respect to optionees subject to the alternative minimum tax Non-Qualified Options.Options not designated or qualifying as Incentive Options will be Non-Qualified Options having no special tax status. An optionee generally recognizes no taxable income as the result of the grant of such an option. Upon exercise of a Non-Qualified Option, the optionee normally recognizes ordinary income equal to the amount that the fair market value of the shares on such date exceeds the exercise price. If the optionee is an employee, such ordinary income generally is subject to withholding of income and employment taxes. Upon the sale of stock acquired by the exercise of a Non-Qualified Option, any gain or loss, based on the difference between the sale price and the fair market value on the exercise date, will be taxed as capital gain or loss. No tax deduction is available to the Company with respect to the grant of a Non-Qualified Option or the sale of the stock acquired pursuant to such grant. Restricted Stock Grants.A participant acquiring restricted stock generally will recognize ordinary income equal to the fair market value of the shares on the vesting date. If the participant is an employee, such ordinary income generally is subject to withholding of income and employment taxes. The participant may elect, pursuant to Section83(b) of the Code, to accelerate the ordinary income tax event to the date of acquisition by filing an election with the Internal Revenue Service no later than 30 days after the date the shares are acquired. Upon the sale of shares of Common Stock acquired pursuant to a Restricted Stock Grant, any gain or loss, based on the difference between the sale price and the fair market value on the date the ordinary income tax event occurs, will be taxed as capital gain or loss. Section 409A.Section409A of the Code provides certain new requirements for non-qualified deferred compensation arrangements with respect to an individual’s deferral and distribution elections and permissible distribution events. Awards granted under the 2011 Plan with a deferral feature will be subject to the requirements of Section409A of the Code. If an award is subject to and fails to satisfy the requirements of Section409A of the Code, the recipient of that award may recognize ordinary income on the amounts deferred under the award, to the extent vested, which may be prior to when the compensation is actually or constructively received. Also, if an award that is subject to Section409A fails to comply with Section409A’s provisions, Section409A imposes an additional 15 20% federal income tax on compensation recognized as ordinary income, as well as interest on such deferred compensation. Tax Effect for the Company.The Company generally will be entitled to a tax deduction in connection with an award under the 2011 Plan in an amount equal to the ordinary income realized by a participant and at the time the participant recognizes such income (for example, the exercise of a Non-Qualified Option). Special rules limit the deductibility of any compensation paid to the Company’s Chief Executive Officer and other “covered employees” as determined under Section162(m) and applicable guidance. Number of Awards Granted to Employees, Consultants, and Directors The number of awards that an employee, director or consultant may receive under the 2011 Plan is in the discretion of the Administrator and therefore cannot be determined in advance. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE 2011 PLAN. PROPOSAL 3 RATIFICATION OF THE APPOINTMENT OF PMB HELIN DONOVAN, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 The Audit Committee of the Board of Directors has approved the appointment ofPMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2011. The selection of PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm is being submitted to a vote of the stockholders. If the appointment of PMB Helin Donovan, LLP is not ratified by stockholder vote, the Audit Committee may appoint another independent registered public accounting firm or may decide to maintain its appointment of PMB Helin Donovan, LLP. On May 26, 2011, the Audit Committee dismissed GHP Horwath, P.C. as the Company’s independent registered public accounting firm, and engaged PMB Helin Donovan, LLP as our new independent registered public accounting firm for the fiscal year ending December 31, 2011. The change in the Company’s independent registered public accounting firm from GHP Horwath, P.C. to PMB Helin Donovan, LLP was reported in a Current Report on Form 8-K filed with the SEC on June 1, 2011. The reports of GHP Horwath, P.C. on the consolidated financial statements of the Company as of and for the fiscal years ended December 31, 2010 and December 31, 2009 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principle. During the fiscal years ended December 31, 2010 and December 31, 2009 and through May 26, 2011 (the “Relevant Period”), there were no disagreements with GHP Horwath, P.C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of GHP Horwath, P.C., would have caused GHP Horwath, P.C. to make reference thereto in their reports on the financial statements for such years. Also, during the Relevant Period, there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K (“Reportable Events”). The Audit Committee appoints the independent registered public accounting firm annually. Before appointing PMB Helin Donovan, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011, the Audit Committee carefully considered that firm’s qualifications. During the Relevant Period, neither the Company nor (to the Company’s knowledge) anyone acting on behalf of the Company consulted with PMB Helin Donovan, LLP regarding either (i) the application of accounting principles to a specified transaction (either completed or proposed), (ii) the type of audit opinion that might be rendered on the Company’s financial statements, (iii) any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure that was the subject of a 16 disagreement as defined in Item 304(a)(1)(iv) of Regulation S-K, or (iv) any Reportable Event. A representative of PMB Helin Donovan, LLP will be present at the Annual Meeting to respond to appropriate questions from shareholders and will have the opportunity to make a statement if he or she so desires. The Audit Committee operates under a written charter adopted by the Board of Directors. The Committee has approved all services previously provided by GHP Horwath, P.C. and has reviewed and discussed with GHP Horwath, P.C. the fees paid to such firm, as described below.On May 26, 2011, the Audit Committee engaged PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm to audit the Company’s financial statements for the fiscal year ending December31, 2011. Audit and other Fees.GHP Horwath, P.C. served as the Company’s auditors from September 2006 until May 2011. During fiscal years 20010 and 2009, the fees for audit and other services performed by GHP Horwath for the Company were as follows: Amount and percentage of fees Nature of Services Audit Fees $ %) $ %) Audit-Related Fees $ (6
